DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Acknowledgements  
The Applicants request for continued examination filed on 04/27/2021 is hereby acknowledged.  Claims 1, 4, 7, and 11 have been amended. Claim 12 has been added. Claims 1-12 are pending and have been examined. The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “hardware unique information of the second terminal is not checked in the second authentication.” 

[Page 6, Lines 18-28] “A system according to the present invention is the same as the node lock license system in terms of issuing a license based on hardware unique information, but differs from the same in the following point. That is, after inputting the license to an exchange, the system of the present invention checks the hardware unique information only when a terminal first accesses the exchange for acquisition of the license. That is, at the second and subsequent access times, the system determines success of license acquisition when authentication based on a user ID and a password succeeds even if the hardware unique information does not coincide and disables the previous hardware unique information.”

	Examiner notes that the specification clearly states that the hardware unique information of the second terminal is checked in the second authentication. Specification recites “That is, at the second and subsequent access times, the system determines success of license acquisition when authentication based on a user ID and a password succeeds even if the hardware unique information does not coincide and disables the previous hardware unique information.” Therefore, stating that the hardware unique information is not checked, is new matter.

	Independent Claims 4 and 7 recite similar features in system form, and therefore are rejected under the same rationale. Claims dependent upon the rejected independent claims are also rejected.

	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 recites the use of pronouns (ex. ‘them’, ‘each’, ‘each other’). Pronouns could be used to refer to any one of the previously recited components (or information) covered in previous limitations. Therefore, the claim limitations that use pronouns are indefinite.
	Claims 2, 5, and 8 recite the limitation "wherein the authentication information is assigned for each user".  Examiner considers that one of ordinary skill the art would be unclear if the applicant is referring to the first authentication information, the second authentication information or something else. Because the limitation is unclear as to which authentication information to which the applicant is referring, the limitation is indefinite.
	Claims 3, 6, and 9 recite the limitation "utilize the generated identifier as the authentication information".  Examiner considers that one of ordinary skill the art would be unclear if the applicant is referring to the first authentication information, the second authentication information or something else. Because the limitation is unclear as to which authentication information to which the applicant is referring, the limitation is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-11  are rejected under 35 U.S.C. 103(a) as being unpatentable over Coley et al. (US Patent 5,790,664) in view of  Takano et al.  (US Patent Application Publication 2006/0282511) in view of Khanke et al.  (US Patent Application Publication 2012/0290975).

As per claims 1, 4 and 7 
Coley et al. teaches a license management apparatus (Figure 3) comprising:
a processor configured to: link hardware unique information of a first terminal (column 9, lines 4-8 [hardware identifier such as IP address etc. .. ]) with predetermined authentication information [application name etc. .. ], and (Figure 2, column 9, lines 1-21)
register them in a user database (Figure 3, element 304; column 9, lines 1-21[“determine whether corresponding license request is stored in the database” ]);
receive first authentication information and the hardware unique information of the first terminal from the first terminal; (column 8, lines 1-14, column 9, lines 1-10)
perform first authentication for the first terminal utilizing the software ( Column 9, lines 42-50) by determining whether or not the first authentication information and the hardware information received from the first terminal are linked with each other and registered in the user database; (Column 9, lines 10-12 [determines if linked information is stored in database] )
make the first terminal utilize the software after the first authentication is successful; (column 9, lines 44-45)

Coley et al.  does not specifically disclose, however  Takano et al. discloses receive second authentication information from a second terminal; and “hardware unique information of the second terminal is not checked in the second authentication”. ( Para 53 “The frequency of validation checks is application dependent. A software designer can select when and how often 
perform second authentication for the second terminal utilizing the software in a state in which the first terminal has a license for utilizing the software (Abstract, Figure 3,4,  paragraph 50-52, 54-55, claim 1) 
by determining whether or not the second authentication information received from the second terminal is registered in the user database; ( paragraph 52, 55 [“In contrast to this, when the acquired terminal identifier is conformed to one of the terminal identifiers of the terminal identifier list …” Examiner notes that the “terminal identifier list is construed as a “database]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine Coley et al.’s licensing system in view of Takano et al.  method in order to  prevent the unfair utilization of the digital content by flexibly limiting the terminal able to play the digital content. (Takano; paragraph 10)  

“hardware unique information of the second terminal is not checked in the second authentication” (paragraph 55 The memory device 106 collates whether the acquired terminal identifier is conformed to one of terminal identifiers of the terminal identifier list 304 included in the license 300 (510). When the acquired terminal identifier is not conformed to one of the terminal identifiers of the terminal identifier list 304, the memory device 106 stops output processing of the license on the spot (514). Examiner notes that when one terminal identifier conforms to the terminal identifier list, the second terminal is not checked.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine Coley et al.’s licensing system in view of Takano et al.  method in order to  prevent redundant checking of data when the requirements have already been satisfied. (Takano; paragraph 11)  

after the second authentication is successful, the second terminal utilize the software and prevent the first terminal from utilizing the software.   (Abstract, Figure 3, paragraph 28, claim 1). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine Coley et al. teaching of a license system in combination with Takano et al. ’s method in view of Khanke  et al.  method in order to avoid paying a fee for duplicate features on devices . 	In regard to claims 4-10 Examiner notes that optional or conditional elements do not narrow the claims because they can always be omitted.  See e.g. MPEP §2103 I C  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g. “make, if authentication is successful,  the second terminal utilize the software and prevent the first terminal from utilizing the software”) does not limit the scope of a claim or claim limitation. 

As per claims 2, 5 and 8 
	Coley et al. in view of Takano et al. in view of Khanke et al. teaches the license management apparatus according to claim 1,wherein the authentication information is assigned for each user. (Coley et al.; column 9, lines 1-21, column 18, lines 24-35 )



As per claims 3, 6 and 9 
	Coley et al. in view of Takano et al. in view of Khanke et al. teaches the license management apparatus according to claim 1, wherein the processor is further configured to: receive software identification information and an arbitrary value from a terminal; generate an identifier on a basis of the software identification information and the arbitrary value; and utilize the generated identifier as the authentication information.  (Coley et al.; Figure 2, column 9, lines 1-21)

As per claim 10 
	Coley et al. in view of Takano et al. in view of Khanke et al. teaches the license management apparatus according to claim 1, wherein the authentication information comprises a user identifier and a password. (Coley et al. column 9, lines 1-21)

As per claim 11 
	Coley et al. in view of Takano et al. in view of Khanke et al.  teaches the license management apparatus according to claim 1, wherein the processor is configured to perform the second authentication for the second terminal utilizing the software in the state in which the first terminal has the license for utilizing the software by determining whether or not the second authentication information received from the second terminal is registered in the user database without checking the hardware information received from the first terminal.  (Takano; Abstract, Figure 3, 4, paragraph 50-52, 54-55, claim 1) 
	[Abstract] Systems and devices are disclosed for enabling direct transfer of feature licenses between utility meters. In one embodiment, a system includes: a computing device communicatively connected to a first utility meter and a second utility meter, the computing device adapted to manage a transfer of a feature license between the first utility meter and the second utility meter by performing actions comprising: obtaining feature license data about the first utility meter and the second utility meter; receiving a selection of the feature license to be transferred from the first utility meter to the second utility meter; and transferring the selected feature license from the first utility meter to the second utility meter.

As per claim 12
	Coley et al. in view of Takano et al. in view of Khanke et al. teaches the license management apparatus according to claim 1, wherein the second authentication information 

Response to Arguments
The Applicant states that prior art does not teach that the hardware unique information of the first terminal is checked in the first authentication, but hardware unique information of the second terminal is not checked in the second authentication.  
	Examiner acknowledges the Applicant’s arguments but respectfully disagrees. The Examiner responds that the claim recites “hardware unique information of the second terminal is not checked in the second authentication”.
Examiner notes that the specification clearly states that the hardware unique information of the second terminal is checked in the second authentication. Specification recites “That is, at the second and subsequent access times, the system determines success of license acquisition when authentication based on a user ID and a password succeeds even if the hardware unique information does not coincide and disables the previous hardware unique information.” Examiner further notes that the features upon which applicant relies are not taught in the specification.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./              Examiner, Art Unit 3685                                                                                                                                                                                          

/STEVEN S KIM/              Primary Examiner, Art Unit 3685